Citation Nr: 0322585	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  96-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability, to include as secondary to service-connected knee 
disorders. 
 
2.  Entitlement to bilateral ankle disability, to include as 
secondary to service-connected knee disorders. 
 
3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from October 1966 until 
October 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1996 
rating decision of the Regional Office (RO) in Baltimore, 
Maryland that denied service connection for bilateral ankle 
and foot disability.  By rating decision dated in October 
1998, service connection for right knee arthritis was 
granted, and the veteran appealed the 10 percent disability 
evaluation assigned in this regard.  The Board upheld the 
denials of the claims for service connection, and remanded 
the issue of a higher rating for right knee disability to the 
RO in a decision dated in May 2000.

The veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2000, the 
VA Office of General Counsel filed an unopposed motion for 
remand on the basis that the veteran had not been properly 
informed of the provisions of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  It was noted that a remand was required for adequate 
notification, further development and readjudication.  By 
Order dated in January 2001, the Court granted the unopposed 
motion, vacated the Board's May 2000 decision with respect to 
the issues of service connection for bilateral foot and ankle 
disability, and remanded the case to the Board for further 
action in accordance with Court's mandate.  Notification of 
the VCAA to the veteran was accomplished in November 2001 and 
May 2002.

The veteran was afforded a personal hearing at the RO in 
March 1999; the transcript of which is of record.

This case was again remanded by a decision of the Board dated 
in October 2001, and underwent further development at the 
Board in April 2003.

In correspondence to the VA dated in March 2003, the veteran 
raised the issue of service connection for diabetes.  
However, this matter has not been properly developed for 
appellate review, and it is referred to the RO for 
appropriate consideration.  As well, the Board notes that the 
veteran has new issues pending as noted on the deferred 
rating decision of April 2002, which also need to be 
addressed.


REMAND

The Board points out that during the course of this appeal, 
the Court invalidated the regulation authorizing the Board to 
adjudicate claims where new evidence has been obtained if the 
appellant has not waived initial consideration of the 
additional evidence by first-tier adjudicators in the 
Veterans Benefits Administration (VBA).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (Fed. Cir. 2003).  New evidence has been received in the 
instant case pursuant to Board development for which a waiver 
has not been received.  In view of such, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1995)), the matter on appeal must be returned to the RO 
for consideration of the claims in light of all additional 
evidence added to the record since development by the Board.  

Based on the foregoing, a remand to the RO to ensure 
compliance with the above-cited holding is required.  While 
the Board regrets that a remand of this matter will further 
delay a final decision in this appeal, such action is needed 
to ensure that all due process requirements are met. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002)) are fully complied with and 
satisfied.  Any other development deemed 
indicated by the RO should also be 
accomplished.

2.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
bilateral ankle and foot disability, as 
well as entitlement to a rating in excess 
of 10 percent for a right knee disorder, 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  If the 
benefits sought on appeal continue to be 
denied, the RO must furnish an 
appropriate supplemental statement of the 
case to the veteran and his 
representative, and they should then be 
afforded a reasonable period in which to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




